I bring the Assembly
greetings from President Charles Taylor and the
Government and the people of Liberia.
On behalf of the delegation of Liberia and in my
own name, I convey my sincere congratulations to
Mr. Opertti on his assumption of the presidency of the
General Assembly at its fifty-third session. His unanimous
election to this high office is a credit not only to him but
also to his esteemed country. I assure him of my
delegation?s fullest support and cooperation and wish him
every success in the discharge of his duties.
I should like also to register my delegation?s
appreciation to the President?s distinguished predecessor,
Mr. Hennadiy Udovenko, the then Minister for Foreign
Affairs of Ukraine, for the able manner in which he
conducted the work of the fifty-second session. The many
successes achieved during his tenure of office, especially
in the reform of this Organization, attest to his diplomatic
skills and his understanding of the problems which
confront the Organization and our determined efforts to
build a more just and humane international order that is
responsive to the legitimate aspirations of all mankind.
We offer special thanks to our Secretary-General,
Mr. Kofi Annan, for his unrelenting pursuit of the
implementation of the mandates entrusted to him by the
Assembly. My delegation also commends him for his
efforts aimed at the successful execution of the
administrative reforms of the Secretariat, and the
important focus he has placed on development,


peacemaking and peace-building efforts, especially in
Africa, as the most assured basis for sustainable
development.
The Secretary-General?s report (A/52/871) on the
causes of conflict and the promotion of durable peace and
sustainable development in Africa provides an in-depth
analysis of the social and economic ills of the Continent,
which was thoroughly discussed at the ministerial meeting
of the Security Council. We fully agree with his assertion
that while African Governments must ultimately be held
responsible for the problems confronting their countries,
meaningful steps must be taken by this Organization to lend
support to national measures aimed at alleviating these
problems.
In this connection, it is notable that on 6 October
1998, the United Nations will observe the fiftieth
anniversary of the establishment of its peacekeeping
operations. Africa continues to benefit from the United
Nations peacekeeping operations aimed at the resolution of
conflicts on the continent pursuant to Chapter VIII of the
Charter. While welcoming this cooperation, Liberia calls
upon the Security Council to employ impartiality and non-
selectivity in the execution of its primary role of
maintaining international peace and security.
The international political situation continues to be
characterized by sustained efforts aimed at the maintenance
of international peace and security. While there has been no
major eruption of military confrontation between States,
intra-State conflicts and civil wars in Angola, the
Democratic Republic of the Congo, Guinea-Bissau, the
Sudan and Kosovo, and the territorial dispute between
Ethiopia and Eritrea have claimed the attention of regional
and subregional organizations such as the Southern African
Development Community (SADC), the Economic
Community of West African States (ECOWAS), the North
Atlantic Treaty Organization (NATO), the European Union
and the Organization of African Unity (OAU).
These organizations and regional bodies are
endeavouring, with the complementary support of the
United Nations, to seek negotiated peaceful solutions and to
minimize the humanitarian crises, refugee flows and
internal displacement caused by conflicts and wars.
With regard to the Middle East, my delegation is
deeply concerned about the lack of progress, particularly in
connection with the Madrid Conference and the Oslo
accords. We are of the view that new initiatives should be
undertaken to restart the peace process, focusing on the
understanding reached by the parties. Liberia will support
renewed efforts by the international community that seek
to bring the volatile situation in that region to a fair and
equitable conclusion.
The rise in acts of terrorism threatens the
independence, sovereignty, freedom, economic and social
development of all States. It cannot be overemphasized
that terrorism has no justification as a means to solve
political differences. Therefore, the Government of
Liberia strongly condemns the bombings in Dar-es-
Salaam, Tanzania and Nairobi, Kenya. It is imperative
that concerted actions be taken to combat this
unwholesome phenomenon which has no bounds. Liberia
is in accord with the proposal of President Hosni
Mubarak of Egypt for the convening of an international
conference on terrorism to deliberate on the issue.
The world is faced with the frightening prospect of
an increase in the number of States with nuclear
capability, as well as the proliferation of conventional
weapons. We therefore call for more States to accede to
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) and the Comprehensive Nuclear-Test-Ban Treaty
(CTBT). There is an urgent need to curtail the trafficking
in small arms and to promote greater transparency in
arms transfers.
The scourge of the worldwide drug problem
necessitated the convening of the drug summit in New
York in June of this year. It is a source of concern that
drug sales have overtaken trade in other commodities, and
the money value of this illegal act has reached over $400
billion annually. My Government reaffirms its
commitment to tackling the drug problem within its
borders and to cooperating at the regional and
international levels in keeping with the Political
Declaration and the guiding principles outlined at the
conclusion of the summit.
The 1990s have been declared an era of
globalization. However, the rapid growth of international
trade and financial flows has affected most economies in
profound ways. Globalization threatens the weak and
vulnerable by marginalizing them in the global economic
system.
For most developing countries, the debt overhang
and unequal participation in the regulation of commodity
pricing, declining official development assistance and
capital flows are perennial problems that hamper their
economic development and integration into the world
2


economy. My delegation therefore joins in the call for the
industrialized countries to bring about equity in the
regulatory framework for the financial and exchange
markets.
In this connection, Liberia reaffirms its support for the
position of the Non-Aligned Movement summit, held
recently in Durban, South Africa, that developed countries
be urged to accelerate the review of the world financial
system, thus ensuring that capital flows were supportive of
expansion in trade, employment and development. In
addition, there is the need to boost development aid from
Western countries and to remove restrictive conditions
linked to receiving international assistance.
In particular, my Government welcomes the call by
President William Clinton of the United States of America
for a meeting in Washington, D.C., in mid-October of this
year, of finance ministers and central bank governors from
nations of the G-7 and emerging economies to debate steps
to shore up the tottering global financial system. His
reaffirmation of this proposal, as well as his pledge made
to this Assembly on 21 September last, to forge a
partnership with Africa, deserves our commendation and
support. Also, we cannot agree more with the Secretary-
General that the United Nations should be included in the
discussion. Its participation will give more international
credibility to the decisions that would emerge from the
meeting.
Even though recent indicators point to improvement in
the economies of several African countries, the vast
majority continue to experience negative growth. The
largest number of least developed countries are in Africa,
and the crippling effects of the heavy external debt and
decline in investment and financial flows have been major
contributors to the poor economic performance of these
countries. There is a need for concerted international action
to remedy this state of affairs. The United Nations system-
wide support for the development of Africa is a step in the
right direction.
My delegation welcomes the recent decision of the
substantive session of the Economic and Social Council,
held in July of this year, and the Council?s ministerial
communiqué on market access for exports from least
developed countries, as well as capacity-building and in-
service infrastructure development. These decisions deserve
full support and should be implemented by Member States.
In this connection, the important initiative taken by the
Government of Japan, a prominent member of the G-7, to
urgently address Africa?s development has the highest
commendation of my Government and the appreciation of
all African States. My delegation looks forward to
actively participating in the important ministerial meeting
which will be convened in Tokyo next month on Africa?s
economic recovery. Moreover, this initiative deserves the
wholehearted support of Member States of this
Organization, particularly the developed countries.
My delegation notes with satisfaction the efforts by
the United Nations to harmonize the issues of
development and the environment. With respect to the
environment, the decision reached on Agenda 21 during
the 1992 Rio Conference is the most comprehensive effort
undertaken by the international community to raise
awareness of the degradation of the environment and the
need to reverse the negative trend. We trust that the issue
of the environment will remain a priority on the global
agenda.
One important and unquestionable achievement for
our Organization to celebrate is the great improvement in
the universal character of the Organization. Nevertheless,
more efforts must be deployed to ensure that every
country becomes a member of this Organization. My
delegation believes that in that regard, the exceptional
situation of the Republic of China on Taiwan must be
examined with a view to the unification of the Chinese
people based on their own will and decision. However,
we also believe that it is the responsibility of this
Organization to provide the impetus for the unification of
the two Chinas. History is replete with examples of the
membership in this Organization of divided countries,
where unification was peacefully settled under the aegis
of the United Nations. We have confidence in the ability
of the United Nations to allow history to be repeated on
a similar matter of grave importance to this Organization.
In the interest of equity and the maintenance of regional
peace and security, my country calls for the parallel
representation in the United Nations of the People?s
Republic of China and the Republic of China on Taiwan.
The matter of reform is one that needs no
justification. It is an imperative for the continued
relevance of the United Nations. An Organization made
up of 185 Member States must, by its nature, allow fair
play and democracy to prevail, and not the rule of
weighted influence. The tenets of the United Nations
Charter do not submit to the principle of “might makes
right”, but to the enlightened principles of international
law which emerge from the objective need for peaceful
coexistence. Unless the powerful States recognize this
3


imperative, the international system will move towards
international anarchy rather than towards a more humane,
peaceful and stable world order.
These reforms will be meaningless unless parallel
reforms can be achieved within the Bretton Woods
institutions, the very essence of weighted and undemocratic
global influence.
On the question of increase in the membership of the
Security Council, Liberia reaffirms its support for an
increase for Africa and other under-represented regions on
the basis of equitable geographical representation, consistent
with the decisions of the Organization of African Unity and
the Non-Aligned Movement.
During the fifty-second session of the General
Assembly, it was my honour to read the prepared text of
Mr. Charles Taylor, President of the Republic of Liberia, to
this Assembly. At that time, only two months had passed
since his assumption of the leadership of Liberia, following
seven years of civil war and the holding of democratic
elections in the country.
Since then, the Government has undertaken measures
towards the rebuilding of the country, national
reconciliation, rehabilitation, repatriation and resettlement.
In light of this, from 19 July to 12 August 1998, the
people of Liberia participated in a national conference to
deliberate on the future of Liberia under the theme “Vision
2024”. This historic undertaking not only reaffirmed
President Taylor?s commitment to participatory democracy
but also afforded a unique opportunity for Liberians at
home and abroad to freely deliberate on and propose
solutions for the building of a new Liberia.
At the conclusion of the conference, a commission
was established and given the responsibility to seek full
implementation of the decisions reached. Those decisions
ranged from decentralization of the Government to the
enactment of legislation covering all facets of the society.
My Government has attached high priority to the
implementation of the decisions of the national conference,
since it has helped produce an agenda which complements
that of the Government and identifies issues and measures
as well as courses of action that could be adopted for the
stability and development of Liberia.
President Taylor is aware that the key to Liberia?s
stability and development lies in fostering genuine
reconciliation among Liberians. A human rights
commission established since the inception of the
Government continues to function. The protection of
human rights will remain one of the cornerstones of
Liberia?s domestic policy. This is why my Government
has now undertaken legislative action to ratify and accede
to all human rights instruments as a concrete attestation
of our commitment to promote and protect human rights
in Liberia.
Convinced that democracy is indispensable for
development, the Government has also undertaken
measures to realize its intention to build institutions to
consolidate the democratic process in the country. We
have encouraged the continued existence and growth of
the 13 political parties that participated in the last
elections. We hold regular consultations with these parties
concerning national issues. We believe that these efforts
are necessary for the dynamic development of a modern
Liberia. Meanwhile, international support remains a
necessity in order for Liberia to find its way forward and
consolidate the gains made by the return to civilian,
constitutional rule.
Chapter VII of the United Nations Charter vests the
Security Council with the authority to decide what
measures may be taken to maintain or restore
international peace and security, following a determination
of the existence of any threat to peace, breach of the
peace or act of aggression.
In a number of cases, the imposition of a sanctions
regime or embargo by the Council has yielded, with
minimal collateral harm, the results for which punitive
measures were authorized. However, in other cases,
sanctions have led to grave and intolerable humanitarian
crises which have deprived large numbers of innocent and
vulnerable persons, mainly women and children, of their
most basic needs, while not achieving their intended
objectives.
Within this context, the Government of Liberia
believes that any sanctions regime should clearly define
the punitive measure, its specific target, a definite time-
frame and exemptions to mitigate the unintended harmful
consequences for the whole population of a given country
and those of contiguous States.
In 1992, during Liberia?s civil war, the ECOWAS
subregional grouping imposed an arms embargo on
Liberia as a means to facilitate the peace process and
reduce the level of violence. ECOWAS also further
4


appealed to the Security Council to facilitate the universal
application of the embargo, an appeal the Security Council
heeded positively by adopting a resolution imposing an
arms embargo on Liberia.
By 1997, the Liberian civil war was brought to an end
through the process of a negotiated political settlement,
disarmament, demobilization and the holding of free and
fair democratic elections. After the inauguration of the
elected and constitutional Government, ECOWAS lifted all
sanctions and embargoes imposed against Liberia and called
upon the international community to do the same.
The Government of Liberia, since its assumption of
office, has repeatedly called upon the Security Council to
lift the arms embargo, an appeal that has fallen on deaf
ears. The Liberian Government has a constitutional
responsibility and a sovereign right to defend, protect and
preserve the independence and territorial integrity of the
Republic.
We strongly believe that the arms embargo currently
in force against Liberia is patently unfair since it is open-
ended and provides no criteria for the lifting of the
embargo, as has been the procedure in other, similar cases.
Moreover, the intent and purpose of the 1992 arms embargo
have been achieved by the peaceful resolution of the
Liberian civil crisis through the holding of democratic
elections in Liberia and the installation of the Government
headed by President Charles Taylor on 2 August 1997.
As a responsible member of the international
community, Liberia would accede to the wishes of the
Security Council if it were decided that there was
justification for the maintenance of sanctions against Liberia
based on concrete facts or a violation of international law
or covenants. However, to do so under a sanctions regime
that no longer has validity is unwarranted and inimical to
the interests of the country.
The Government of Liberia requests that the Security
Council take cognizance of Liberia?s legitimate aspirations
and constitutional obligation to its people. It should be
noted that in spite of the support of the Liberian people for
their Government, there may remain some disgruntled
citizens and external actors who seek to disturb the peace
and reverse the progress achieved thus far by capitalizing
on the perceived inability of the Government to adequately
protect itself because of the present arms embargo on the
country. For the Security Council to place a Member State
of this Organization in such an untenable position is
inimical to the interests of the Liberian Government and
people and inconsistent with the purposes and principles
of the United Nations.
The Government of Liberia calls on the Security
Council to impartially assume its responsibility under the
Charter by expeditiously redressing what is considered to
be an injustice to Liberia by lifting its 1992 arms
embargo, imposed on the country for the reasons already
mentioned.
At the threshold of the twenty-first century, it must
be recognized that the full achievement of the goals and
objectives of this Organization has been largely
undermined by the long period of the cold war. Its demise
held out the promise of a peace dividend that was to be
applied to the development activities of the United
Nations.
Regrettably, that is not the case today. However,
within a renewed, principled spirit of interdependence, the
international community can evolve an effective means of
partnership and cooperation to achieve equity in the areas
of economic development and social advancement as
necessary conditions for the maintenance of global peace
and security.
By so doing, we will have crafted a workable agenda
that will propel the human family into the new
millennium with the hope of a just world order that is
responsive to the needs of all inhabitants of our common
planet, as envisaged in the Charter.
Let me give the assurance that Liberia remains
committed to this basic goal in the same determined
manner as when it signed the Charter of the United
Nations in 1945.



